



Exhibit 10.1



 
 
TAX MATTERS AGREEMENT
DATED AS OF NOVEMBER 27, 2015
by and between


COMPUTER SCIENCES CORPORATION


and


CSRA INC.










 
 
 
 




--------------------------------------------------------------------------------





Exhibit 10.1



Contents
Section                                                     Page
1.    Definitions and Interpretation    
1


1.1    Definitions
1


1.2    References; Interpretation
4


2.    Allocation of Tax Liabilities
4


2.1    Payment of Taxes
4


2.2    Indemnity
5


2.3    Contests    
5


2.4    Treatment of Payments; After Tax Basis
6


2.5    Allocation of Tax Attributes
7


3.    Preparation and Filing of Tax Returns
7


3.1    CSC’s Responsibility for the Preparation and Filing of Tax Returns
7


3.2    CSRA’s Responsibility for the Preparation and Filing of Tax Returns    
7


3.3    Manner of Preparation
8


3.4    Costs and Expenses of Preparation
8


3.5    Carrybacks
9


3.6    Retention of Records; Access
9


3.7    Confidentiality; Ownership of Information; Privileged Information
9


4.    Distribution and Related Tax Matters
9


4.1    Opinion Requirement for Major Transactions Undertaken by CSRA During the
Restricted Period
10


4.2    Indemnification for Distribution Taxes
10


4.3    Procedural Matters
11


4.4    Protective Section 336(e) Elections
13


5.    Miscellaneous
13


5.1    Notices
13


5.2    Amendment and Waiver
13


5.3    Entire Agreement
13


5.4    Assignment; Successors and Assigns
13


5.5    Severability
14


5.6    Governing Law; Jurisdiction
14


5.7    Waiver of Jury Trial
14


5.8    Counterparts
15


5.9    Third Party Beneficiaries
15


5.10    Force Majeure
15


5.11    Double Recovery
15


5.12    Title and Headings
15


5.13    Survival
15


5.14    Construction
15


Signatory
16




 
 
i
 




--------------------------------------------------------------------------------

 




This TAX MATTERS AGREEMENT (this “Agreement”) is dated as of November 27, 2015,
by and between Computer Sciences Corporation, a Nevada corporation (“CSC”), and
CSRA Inc., a Nevada corporation (“CSRA” and, together with CSC, the “Parties”,
and each individually, a “Party”).
WHEREAS:
(A)
As of the date hereof, CSC is the common parent of an affiliated group of
domestic corporations within the meaning of Section 1504(a) of the Code (the
“Affiliated Group”), and the members of the Affiliated Group have heretofore
joined in filing consolidated federal Income Tax Returns;

(B)
CSC, acting through its direct and indirect Subsidiaries, currently conducts the
CSC Business and the CSRA Business;

(C)
The Board of Directors of CSC (the “Board”) has determined that it is
appropriate, desirable and in the best interests of CSC and its stockholders to
separate CSC into two separate, publicly traded companies, one for each of (i)
the CSC Business, which shall be owned and conducted, directly or indirectly, by
CSC and (ii) the CSRA Business, which shall be owned and conducted, directly or
indirectly, by CSRA;

(D)
In order to effect such separation, the Board has determined that it is
appropriate, desirable and in the best interests of CSC and its stockholders to
undertake the Internal Reorganization and, following the completion of the
Internal Reorganization, for CSC to distribute pro rata to the Record Holders in
accordance with the Distribution Ratio all of the issued and outstanding shares
of CSRA Common Stock (the “Distribution”);

(E)
It is the intention of the Parties that the Distribution qualify as a tax-free
distribution under Section 355 of the Code;

(F)
It is the intention that the contributions of CSRA Assets to, and the assumption
of CSRA Liabilities by, CSRA prior to the Distribution, together with the
Distribution (collectively, the “Separation”), qualify as a reorganization
within the meaning of Sections 368(a)(1)(D) and 355 of the Code; and

(G)
As a result of the Distribution, the Parties desire to enter into this Agreement
to provide for certain Tax matters, including the assignment of responsibility
for the preparation and filing of Tax Returns, the payment of and
indemnification for Taxes (including Taxes with respect to the Distribution and
related transactions as contemplated in the Master Separation and Distribution
Agreement and the other Ancillary Agreements), entitlement to refunds of Taxes,
and the prosecution and defense of any Tax controversies.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties hereby agree as follows:
1.
DEFINITIONS AND INTERPRETATION

1.1
Definitions

Capitalized terms used in this Agreement and not defined herein shall have the
meanings that such terms have in the Master Separation and Distribution
Agreement. As used in this Agreement, the following terms shall have the
following meanings:

 
 
1
 




--------------------------------------------------------------------------------

 




(a)
“Active Business” means the active business relied on by CSC or CSRA, as the
case may be, to satisfy the active trade or business requirement of Section
355(b).

(b)
“Affiliate” is defined in the Master Separation and Distribution Agreement.

(c)
“Affiliated Group” is defined in the recitals hereof.

(d)
“Agreement” is defined in the preamble hereof.

(e)
“Breaching Party” is defined in Section 4.2.

(f)
“Business Day” or “Business Days” means any day that is not a Saturday, a Sunday
or any other day on which banks are required or authorized by law to be closed
in New York City or Virginia.

(g)
“Closing of the Books Method” means the apportionment of items between portions
of a taxable period based on a closing of the books and records on the
Distribution Date (as if the Distribution Date was the end of the taxable
period).

(h)
“Code” means the United States Internal Revenue Code of 1986, as amended.

(i)
“Consolidated Return” means any Income Tax Return filed pursuant to Section 1502
of the Code, or any comparable combined, consolidated, or unitary group Income
Tax Return filed under state or local Tax law with respect to which CSC or any
CSC Subsidiary is the parent entity.

(j)
“CSC” is defined in the preamble hereof.

(k)
“CSC Business” is defined in the Master Separation and Distribution Agreement.

(l)
“CSC Subsidiary” means any Subsidiary of CSC other than CSRA or any CSRA
Subsidiary.

(m)
“CSRA” is defined in the preamble hereof.

(n)
“CSRA Business” is defined in the Master Separation and Distribution Agreement.

(o)
“CSRA Subsidiary” means (i) any Subsidiary of CSRA after the Distribution Date
and (ii) any Subsidiary of CSRA before the Distribution Date the successor of
which is described in (i) above.

(p)
“LIBOR” is defined in the Master Separation and Distribution Agreement.

(q)
“Distribution” is defined in the recitals hereof.

(r)
“Distribution Date” means the Business Day on which the Distribution is
effected.

(s)
“Effective Time” is defined in the Master Separation and Distribution Agreement.

(t)
“Final Determination” means the final resolution of liability for any Tax for
any taxable period, including any related interest or penalties, by or as a
result of (i) a final and unappealable decision, judgment, decree or other order
by any court of competent jurisdiction, (ii) a closing agreement or accepted
offer in compromise under Section 7121 or 7122 of the Code, or comparable
agreement under the laws of other


 
 
2
 




--------------------------------------------------------------------------------

 




jurisdictions which resolves the entire Tax liability for any taxable period,
(iii) any allowance of a refund or credit in respect of an overpayment of Tax,
but only after the expiration of all periods during which such refund may be
recovered by the jurisdiction imposing the Tax, or (iv) any other final
disposition.
(u)
“Force Majeure” is defined in the Master Separation and Distribution Agreement.

(v)
“Included Party” is defined in Section 3.3(b).

(w)
“Income Tax” means any income, franchise or similar Taxes imposed on (or
measured by) net income or net profits.

(x)
“Income Tax Returns” means all Tax Returns relating to Income Taxes.

(y)
“Indemnified Liability” means any liability subject to indemnification pursuant
to Section 4.2.

(z)
“IRS” means the United States Internal Revenue Service.

(aa)
“Internal Reorganization” is defined in the Master Separation and Distribution
Agreement.

(bb)
“Losses” has the meaning ascribed to the term “Indemnifiable Losses” in the
Master Separation and Distribution Agreement.

(cc)
“Master Separation and Distribution Agreement” means the Master Separation and
Distribution Agreement, dated as of the date hereof, between CSC and CSRA.

(dd)
“Non-Breaching Party” is defined in Section 4.2.

(ee)
“Opinion” means the opinion delivered by Skadden, Arps, Slate, Meagher & Flom
LLP pursuant to Section 4.4(e) of the Master Separation and Distribution
Agreement.

(ff)
“Other Taxes” means sales and use Taxes, property Taxes, business license Taxes
and all similar Taxes, other than any such Taxes imposed or incurred in
connection with the Separation.

(gg)
“Party” is defined in the preamble hereof.

(hh)
“Payment Period” is defined in Section 2.4(d).

(ii)
“Preparing Party” is defined in Section 3.3(b).

(jj)
“Proceeding” means any audit, examination or other proceeding brought by a
Taxing Authority with respect to Taxes.

(kk)
“Prohibited Acts” is defined in Section 4.1.

(ll)
“Requesting Party” is defined in Section 4.1.

(mm)
“Restricted Period” means the two (2)-year period commencing on the Distribution
Date.

(nn)
“Separation” is defined in the recitals hereof.


 
 
3
 




--------------------------------------------------------------------------------

 




(oo)
“Subsidiary” is defined in the Master Separation and Distribution Agreement.

(pp)
“Stub Taxable Period” is defined in Section 3.3(a).

(qq)
“Tax” or “Taxes” means (i) all taxes, charges, fees, imposts, levies or other
assessments imposed by a Taxing Authority, including all net income, gross
receipts, capital, sales, use, gains, ad valorem, value added, transfer,
franchise, profits, inventory, capital stock, license, withholding, payroll,
employment, social security, unemployment, excise, severance, stamp, occupation,
property and estimated taxes, custom duties, fees, assessments and charges of
any kind whatsoever and (ii) liability for the payment of any amount of the type
described in clause (i) above arising as a result of being (or having been) a
member of any group or being (or having been) included or required to be
included in any Tax Return related thereto. Whenever the term “Tax” or “Taxes”
is used it shall include penalties, fines, additions to tax and interest
thereon.

(rr)
“Taxing Authority” means any governmental authority (whether United States or
non-United States, and including, any state, municipality, political subdivision
or governmental agency) responsible for the imposition of any Tax.

(ss)
“Tax Package” is defined in Section 3.3(b).

(tt)
“Tax Returns” means all reports or returns (including information returns and
amended returns) required to be filed or that may be filed for any period with
any Taxing Authority in connection with any Tax or Taxes (whether domestic or
foreign).

1.2
References; InterpretationReferences in this Agreement to any gender include
references to all genders, and references to the singular include references to
the plural and vice versa. The words “include,” “includes” and “including” when
used in this Agreement shall be deemed to be followed by the phrase “without
limitation.” Unless the context otherwise requires, references in this Agreement
to Articles, Sections, Exhibits and Schedules shall be deemed references to
Articles and Sections of, and Exhibits and Schedules to, such Agreement. Unless
the context otherwise requires, the words “hereof,” “hereby” and “herein” and
words of similar meaning when used in this Agreement refer to this Agreement in
its entirety and not to any particular Article, Section or provision of this
Agreement.

2.
ALLOCATION OF TAX LIABILITIES

2.1
Payment of TaxesTaxes Upon Filing and Adjusted Income Taxes. The Party
responsible for the filing of a Tax Return pursuant to Sections 3.1 and 3.2
shall pay to the relevant Taxing Authority all Taxes due or payable in
connection with such Tax Return (including any amounts relating to adjustments
to such Tax Return) and shall be entitled to any refunds (including, for the
avoidance of doubt, any similar credit or offset against Taxes) in connection
therewith. Notwithstanding the foregoing, with respect to any Tax Return (other
than a Consolidated Return) of CSRA or any CSRA Subsidiary for any taxable
period (whether ending on, before or after the Distribution Date), CSRA shall be
liable for, and shall be entitled to any refunds of, Taxes (including any
amounts relating to adjustments to such Tax Return) relating to such taxable
period.

(a)
Separation Taxes. Notwithstanding anything in this Section 2.1 to the contrary,
and except as provided in Section 4, CSC shall be liable for, and shall be
entitled to any refunds of, any Taxes for a taxable period that begins on or
before the Distribution Date imposed or incurred in connection with the
Separation, including (i) Taxes imposed as a result of the Separation failing to
qualify under Section 355 and/or Section


 
 
4
 




--------------------------------------------------------------------------------

 




368(a)(1)(D) of the Code, (ii) Taxes imposed as a result of the stock of CSRA
distributed in the Distribution failing to be treated as qualified property
pursuant to Section 355(d) or 355(e) of the Code, (iii) Taxes imposed as a
result of CSC otherwise recognizing any gain in connection with the Distribution
(including, for the avoidance of doubt, the related internal transactions), (iv)
Taxes imposed as a result of the recapture of any previously claimed Tax items
in connection with the Distribution, (v) Taxes imposed as a result of any
deferred intercompany item or excess loss account (or any similar item under
state, local or foreign Tax law) being taken into account in connection with the
Distribution pursuant to Section 1502 of the Code and the regulations
promulgated thereunder (or any similar provision of state, local or foreign Tax
law) and (vi) any stamp, duty, transfer, sales and use or similar Taxes incurred
in connection with the Separation.
(b)
Other Taxes. At the conclusion of any Proceeding relating to Other Taxes, CSC
and CSRA shall reasonably cooperate with one another in a timely manner to
determine the amount of any Other Taxes payable by CSC that are attributable to
the CSRA Business (and vice-versa) and CSRA or CSC, as the case may be, shall
pay such amount of Other Taxes to CSC or CSRA, as the case may be.

2.2
IndemnitySubject to Section 4, CSC shall indemnify CSRA and its Affiliates from
all liability for Taxes for which CSC is responsible pursuant to Section 2.1 and
any related Losses.

(a)
Subject to Section 4, CSRA shall indemnify CSC and its Affiliates from all
liability for Taxes for which CSRA is responsible pursuant to Section 2.1 and
any related Losses.

(b)
Unless otherwise agreed in writing, the indemnifying Party shall pay to the
indemnified Party the amount required to be paid pursuant to Section 2.2(a) or
(b) above within thirty (30) days of being notified of the amount due by the
indemnified Party. The notice by the indemnified Party requesting such payment
shall be accompanied by the calculations and other information used to determine
the indemnifying Party’s obligations hereunder. Such payment shall be paid by
the indemnifying Party to the indemnified Party by wire transfer of immediately
available funds to an account designated by the indemnified Party by written
notice to the indemnifying Party prior to the due date of such payment. In the
event of a disagreement as to the amount required to be paid pursuant to Section
2.2(a) or (b) above, the indemnifying party and the indemnified party shall
cooperate with one another in good faith to resolve any such disagreement.

2.3
ContestsSubject to Section 4, the right to control the conduct of any Proceeding
shall belong to the Party responsible, pursuant to Sections 3.1 and 3.2, for the
filing of the Tax Return to which such Proceeding relates. Notwithstanding the
foregoing, CSC shall have the right to control the conduct of any Proceeding if
CSC reasonably determines that it could have an indemnification obligation for
an adjustment to Tax pursuant to such Proceeding. If the Party not controlling a
Proceeding could have an indemnification obligation for an adjustment to Tax
pursuant to such Proceeding, such Party shall be entitled to participate in (but
not control) such Proceeding at its own cost and expense.

(a)
The Party controlling a Proceeding shall not settle such Proceeding in a manner
that would result in an indemnity payment from the other Party under this
Agreement or otherwise cause a material adverse tax consequence to the other
Party without the consent of the other Party (such consent not to be
unreasonably withheld, conditioned or delayed); provided that the Party
controlling such Proceeding may settle such Proceeding without the consent of
the other Party so long as such Party waives its indemnification rights
hereunder in respect of such Proceeding and agrees to indemnify the other Party
against any material adverse tax consequence arising from such settlement.


 
 
5
 




--------------------------------------------------------------------------------

 




(b)
To the extent relevant, the Parties will use commercially reasonable efforts to
work with Taxing Authorities to cause any Proceedings to be bifurcated into
pre-Distribution Date and post-Distribution Date periods.

(c)
At CSC’s request, CSRA will pay its share of Taxes as needed to file a protest
or otherwise respond to a Proceeding.

(d)
CSC and CSRA shall negotiate in good faith concerning the waiver of any law firm
and advisor conflicts with respect to any law firms or advisors that were
retained by CSC at any time prior to the Effective Time.

(e)
After the Distribution Date, each Party shall promptly notify the other Party in
writing upon receipt of written notice of the commencement of any Proceeding or
of any demand or claim upon it, which, if determined adversely, would be grounds
for indemnification from such other Party pursuant to Section 2.2; provided that
failure to provide notice pursuant to this sentence shall not relieve any Party
of its obligations pursuant to this Agreement except to the extent such Party is
actually prejudiced as a result thereof. Each Party shall, on a timely basis,
keep the other Party informed of all developments in the Proceeding and provide
such other Party with copies of all pleadings, briefs, orders, and other
correspondence pertaining thereto.

2.4
Treatment of Payments; After Tax BasisUnless otherwise required by a Final
Determination, this Agreement or otherwise agreed to between the Parties, any
payment made pursuant to this Agreement (other than any payment of interest
pursuant to Section 2.4(d)) by (i) CSRA to CSC shall be treated for all Tax
purposes as a distribution by CSRA to CSC with respect to the stock of CSRA
occurring after CSRA is directly owned by CSC and immediately before the
Distribution, or (ii) CSC to CSRA shall be treated for all Tax purposes as a
tax-free contribution by CSC to CSRA with respect to its stock occurring after
CSRA is directly owned by CSC and immediately before the Distribution; and in
each case, no Party shall take any position inconsistent with such treatment. In
the event that a Taxing Authority asserts that a Party’s treatment of a payment
pursuant to this Agreement should be other than as required pursuant to this
Agreement (ignoring any potential inconsistent or adverse Final Determination),
such Party shall use its commercially reasonable efforts to contest such
challenge.

(a)
If the receipt or accrual of any payment pursuant to this Agreement (other than
payments of interest pursuant to Section 2.4(d)) results in taxable income to
the indemnified Party or any of its Affiliates, such payment shall be increased
so that, after the payment of any Taxes with respect to the payment, the
indemnified Party and its Affiliates shall have realized the same net amount
they would have realized had the payment not resulted in taxable income.

(b)
To the extent that any liability for Taxes or Losses that is subject to
indemnification under this Agreement gives rise to a deduction, credit or other
Tax benefit to the indemnified Party or any of its Affiliates, the amount of any
payment made under this Agreement shall be decreased by taking into account any
actual reduction in Taxes (determined on a with and without basis) of the
indemnified Party or any of its Affiliates resulting from such Tax benefit. To
the extent that the Party responsible for the payment of Taxes pursuant to
Section 2.1 incurs a liability for Taxes or a Loss or an adjustment that is not
subject to indemnification under this Agreement and the other Party or any of
its Affiliates receives a deduction, credit or other Tax benefit as a result,
the Party receiving such Tax benefit shall pay to the other Party the Tax
benefit (determined on a with and without basis) in accordance with this Section
2.4. If (i) such actual reduction in Taxes of the indemnified Party or its
Affiliate occurs in a taxable period following the period in which the
indemnification payment is made or (ii) any adjustment to the liability for
Taxes for which one Party or


 
 
6
 




--------------------------------------------------------------------------------

 




any Affiliates is responsible hereunder gives rise to a deduction, credit or
other Tax benefit to the other Party or any of its Affiliates, the indemnified
Party (or, in the case of (ii), the other Party) shall on an annual basis pay
the indemnifying Party (or, in the case of (ii), the responsible Party) the
amount of the actual reduction in Taxes (determined on a with and without
basis); provided, however, that no such payment shall be required if the actual
reduction in Taxes for the relevant year and any unpaid reduction in Taxes for
all prior years is less than $50,000.
(c)
Payments made pursuant to this Agreement that are not made within the period
prescribed in this Agreement or, if no period is prescribed, within thirty (30)
days after demand for payment is made (the “Payment Period”) shall bear interest
for the period from and including the date immediately following the last date
of the Payment Period through and including the date of payment at a rate of
simple interest per annum equal to LIBOR. Such interest will be payable at the
same time as the payment to which it relates and shall be calculated on the
basis of a year of three hundred sixty five (365) days and the actual number of
days for which due.

2.5
Allocation of Tax Attributes

CSC shall determine in good faith, consistent with the books and records of CSC,
the allocation of tax attributes that are required to be allocated among CSC and
CSRA in accordance with the Code and the regulations promulgated thereunder (and
any applicable state, local and foreign laws).
3.
PREPARATION AND FILING OF TAX RETURNS

3.1
CSC’s Responsibility for the Preparation and Filing of Tax ReturnsCSC shall
prepare or cause to be prepared (i) all Consolidated Returns, (ii) all other Tax
Returns that it or any CSC Subsidiary is legally obligated to file after the
Distribution Date according to the laws of the relevant taxing jurisdiction and
(iii) all Tax Returns required to be filed before the Distribution Date. CSC
shall file or cause to be filed all such Tax Returns with the appropriate Taxing
Authority.

(c)
To the extent that CSRA or any CSRA Subsidiary is included in any Consolidated
Return for a taxable period that includes the Distribution Date, CSC shall
include in such Consolidated Return the results of CSRA and the CSRA
Subsidiaries on the basis of the Closing of the Books Method consistent with
Treas. Reg. Section 1.1502-76(b)(2)(i).

3.2
CSRA’s Responsibility for the Preparation and Filing of Tax ReturnsCSRA shall
prepare or cause to be prepared all Tax Returns that it or any CSRA Subsidiary
is legally obligated to file after the Distribution Date according to the laws
of the relevant taxing jurisdiction; provided, however, that CSC shall have the
right to review and comment with respect to items on such Tax Returns if and to
the extent such items directly relate to Taxes for which CSC would be liable
under Section 2.1, such comment not to be unreasonably rejected. CSRA shall file
or cause to be filed all such Tax Returns with the appropriate Taxing Authority.

3.3
Manner of PreparationTo the extent permitted by law, any taxable period of CSRA
or any CSRA Subsidiary for any state or local Income Tax purposes that would
otherwise include but not end on the Distribution Date shall be bifurcated into
two (2) separate taxable periods, one ending on the Distribution Date and the
other beginning on the day following the Distribution Date (each a “Stub Taxable
Period”), and a separate


 
 
7
 




--------------------------------------------------------------------------------

 




Income Tax Return for each Stub Taxable Period shall be prepared and filed by
the Party responsible for such preparation and filing pursuant to Sections 3.1
and 3.2.
(d)
To the extent any Tax Return required to be prepared by CSC pursuant to Section
3.1 contains items relating to the CSRA Business or any Tax Return required to
by prepared by CSRA pursuant to Section 3.2 contains items relating to the CSC
Business, the Party not responsible for preparing such Tax Return (the “Included
Party”) shall, at its own cost and expense, prepare and deliver to the Party
responsible for preparing such Tax Return (the “Preparing Party”) a true and
correct accounting of all relevant Tax items (in a form reasonably requested by
the Preparing Party) relating to the Included Party (or any of its Subsidiaries)
for the taxable period covered by such Tax Return (a “Tax Package”) within
thirty (30) days following the written request of the Preparing Party. In the
event an Included Party does not fulfill its obligations pursuant to this
Section 3.3(b), the Preparing Party shall be entitled to prepare or cause to be
prepared the information required to be included in the Tax Package for purposes
of preparing any such Tax Return, and the Included Party shall reimburse the
Preparing Party for any out-of-pocket expenses incurred in the preparation of
such information.

(e)
All Tax Returns for taxable periods (or portions thereof) beginning before the
Distribution Date that are required to be filed after the Distribution Date that
could give rise to an indemnity obligation pursuant to Section 2.2(a) shall,
unless otherwise required by law, be prepared in a manner consistent with past
practices (e.g., accounting methods and accelerating deductions through bonus
depreciation or otherwise) and the preparing Party shall, at the other Party’s
request, share any such Tax Return with such other Party after the filing
thereof.

(f)
All Income Tax Returns filed on or after the Distribution Date shall be prepared
in a manner that is consistent with the Opinion, or any rulings obtained from
the IRS or other Taxing Authorities in connection with the Separation (in the
absence of a Final Determination to the contrary) and shall be filed on a timely
basis (including pursuant to extensions) by the Party responsible for such
filing pursuant to Sections 3.1 and 3.2. In the absence of a Final Determination
to the contrary or a change in law, all Income Tax Returns of CSRA and its
Subsidiaries for taxable periods beginning before the Distribution Date shall be
prepared consistent with the Tax Returns of the Affiliated Group.

(g)
Except to the extent required by law, CSRA and any CSRA Subsidiary shall not
amend any Income Tax Return relating to a taxable period (or portion thereof)
ending on or before to the Distribution Date without the written consent of CSC
(which consent shall not be unreasonably withheld, conditioned or delayed).
Except to the extent required by law, neither CSC nor any CSC Subsidiary shall
amend any Income Tax Return relating to CSRA or any Computers Sciences GS
Subsidiary without the written consent of CSRA (which consent shall not be
unreasonably withheld, conditioned or delayed).

3.4
Costs and Expenses of PreparationSubject to Section 3.3(b), the Party
responsible for preparing any Tax Return under Sections 3.1 and 3.2 shall be
responsible for the costs and expenses associated with preparing such Tax
Returns.

3.5
CarrybacksTo the extent permitted by law, CSRA and any CSRA Subsidiaries shall
elect to forgo a carryback of any net operating losses, capital losses or
credits for any taxable period ending after the Distribution Date to a taxable
period, or portion thereof, ending on or before the Distribution Date.
Notwithstanding the previous sentence, if CSC or any CSC subsidiary receives a
refund or otherwise realizes a tax benefit as a result of any mandatory
carryback of any item from CSRA or any CSRA Subsidiary, it


 
 
8
 




--------------------------------------------------------------------------------

 




shall remit to CSRA the amount of such refund or tax benefit, less any Tax or
other reasonable out-of-pocket costs incurred by CSC or the CSC subsidiary, as
the case may be; provided, however, if a Taxing Authority subsequently reduces
or disallows such refund or tax benefit, CSRA shall, within thirty (30) days of
the reduction or disallowance, return the amount previously remitted to CSRA.
3.6
Retention of Records; AccessCSC and CSRA shall, and shall cause each of their
Subsidiaries to, retain adequate records, documents, accounting data and other
information (including computer data) necessary for the preparation and filing
of all Tax Returns required to be filed by CSC or CSRA hereunder and for any
Proceeding relating to such Tax Returns or to any Taxes payable by CSC or CSRA
hereunder. Furthermore, CSRA shall retain adequate records, documents,
accounting data and other information (including computer data) necessary to
comply with CSC’s existing record retention policies.

(a)
CSC and CSRA shall, and shall cause each of their Subsidiaries to, provide
reasonable access to (i) all records, documents, accounting data and other
information (including computer data) necessary for the preparation and filing
of all Tax Returns required to be filed by CSC or CSRA and for any Proceeding
relating to such Tax Returns or to any Taxes payable by CSC or CSRA and (ii) its
personnel and premises, for the purpose of the preparation, review or audit of
such Tax Returns, or in connection with any Proceeding, as reasonably requested
by either CSC or CSRA. Furthermore, at a Party’s request, the other Party shall
designate a member of its tax department or an outside advisor as a point of
contact with respect to each audit.

(b)
The obligations set forth above in Sections 3.6(a) and 3.6(b) shall continue
until the longer of (i) the time of a Final Determination or (ii) expiration of
all applicable statutes of limitations, to which the records and information
relate. For purposes of the preceding sentence, each Party shall assume that no
applicable statute of limitations has expired unless such Party has received
notification or otherwise has actual knowledge that such statute of limitations
has expired.

3.7
Confidentiality; Ownership of Information; Privileged InformationThe provisions
of Article VIII of the Master Separation and Distribution Agreement relating to
confidentiality of information, ownership of information, privileged information
and related matters shall apply with equal force to any records and information
prepared and/or shared by and among the Parties in carrying out the intent of
this Agreement.

4.
DISTRIBUTION AND RELATED TAX MATTERS

Notwithstanding anything herein to the contrary, the provisions of this Section
4 shall govern all matters among the parties hereto related to an Indemnified
Liability.
4.1
Opinion Requirement for Major Transactions Undertaken by CSRA During the
Restricted Period

Other than pursuant to the transactions contemplated by the Master Separation
and Distribution Agreement or the Merger Agreement or issuances satisfying the
requirements of Safe Harbors VIII or IX of Treas. Regs. Section 1.355-7(d), CSRA
agrees that during the Restricted Period it shall not (a) merge or consolidate
with or into any other entity, (b) liquidate or dissolve, (c) sell or transfer
any portion of its assets that would violate the “continuity of business
enterprise” requirement of Treas. Regs. Section 1.368-1(d) or 1.355-3, (d)
redeem or otherwise repurchase any of its capital stock other than pursuant to
open market stock repurchase programs meeting the requirements of section
4.05(1)(b) of Rev. Proc. 96-30, 1996-1 C.B. 696 (prior to modification), (e)
cease the active conduct of its Active Business, (f) enter into any
negotiations,

 
 
9
 




--------------------------------------------------------------------------------

 




agreements or arrangements with respect to transactions or events (including any
transactions described in Sections 4.1(i)-(iv), stock issuances (pursuant to the
exercise of options or otherwise), option grants or acquisitions, or a series of
such transactions or events, but excluding the Distribution and the Mergers)
that may cause the Distribution to be treated as part of a plan pursuant to
which one or more persons acquire directly or indirectly stock of CSRA
representing a “30-percent or greater interest” (i.e., stock possessing at least
thirty percent (30%) of the total combined voting power of all classes of stock
entitled to vote or at least thirty percent (30%) of the total value of shares
of all classes of stock, as such terms are used in Section 355(d)(4) of the
Code), or (g) take any other action (or series of actions), or permit any
Subsidiary to take any such action (or series of actions), where the taking of
such action (or series of actions) described in this Section 4.1 could
reasonably be expected to (i) cause the Distribution to fail to qualify as a
tax-free distribution to CSC’s stockholders under Section 355(a) of the Code,
(ii) cause the Internal Reorganization, taken together with the Distribution, to
fail to qualify as a reorganization within the meaning of Section 368(a)(1)(D)
and 355 of the Code or (iii) cause the stock of CSRA distributed in the
Distribution to fail to be treated as qualified property pursuant to Section
355(e) of the Code (the acts listed in (a)-(g) collectively, the “Prohibited
Acts”). Notwithstanding the foregoing, CSRA may take any of the Prohibited Acts,
subject to Section 4.2, if (x) CSRA first obtains (at its expense) an opinion in
form and substance reasonably acceptable to CSC of a nationally recognized law
firm or a “big four” accounting firm reasonably acceptable to CSC, which opinion
may be based on factual representations (reasonably acceptable to CSC) or (y)
CSRA obtains a ruling from the IRS, that such Prohibited Act or Prohibited Acts,
and any transaction related thereto, should not cause (A) the Distribution to
fail to qualify as a tax-free distribution to CSC’s stockholders under Section
355(a) of the Code, (B) the Internal Reorganization, taken together with the
Distribution, to fail to qualify as a reorganization within the meaning of
Section 368(a)(1)(D) and 355 of the Code or (C) the stock of CSRA distributed in
the Distribution to fail to be treated as qualified property pursuant to Section
355(e) of the Code. CSRA may also take any of the Prohibited Acts, subject to
Section 4.2, with the consent of CSC in its sole and absolute discretion. During
the Restricted Period, CSC shall provide all information and written
representations reasonably requested by CSRA that CSC is reasonably able to
provide relating to any transaction involving an acquisition (directly or
indirectly) of the stock of CSRA within the meaning of Section 355(e) of the
Code or any other matter reasonably necessary to enable CSRA to obtain the
opinion or ruling described in clauses (x) and (y) hereof.
4.2
Indemnification for Distribution TaxesIf, after the Distribution, a Party or any
of its Affiliates takes any action or enters into any agreement to take any
action, including any of the Prohibited Acts as defined in Section 4.1 of this
Agreement (other than any such action contemplated in the Master Separation and
Distribution Agreement or related documents), or if there is any direct or
indirect acquisition of a Party’s stock, and as a result (a) the Distribution
shall fail to qualify as a tax-free distribution to CSC’s stockholders under
Section 355(a) of the Code, (b) the Internal Reorganization, taken together with
the Distribution, shall fail to qualify as a reorganization within the meaning
of Sections 368(a)(1)(D) and 355 of the Code or (c) the stock of CSRA
distributed in the Distribution shall fail to be treated as qualified property
pursuant to Section 355(e) of the Code, then such Party (the “Breaching Party”)
shall indemnify and hold harmless the other Party (the “Non-Breaching Party”)
and any of its Affiliates against any and all Taxes (and any related Losses)
imposed upon or incurred by the Non-Breaching Party or any of its Affiliates
(and any Taxes of CSC stockholders to the extent the Non-Breaching Party or any
of its Affiliates is liable with respect to such Taxes, whether to a Taxing
Authority, to a stockholder or to any other person) as a result, unless such
Taxes would, in any event, have been imposed upon or incurred by the
Non-Breaching Party or any or its Affiliates without regard to such actions,
breaches or events, as determined at such time; provided, however, that CSRA
shall not be obligated to indemnify CSC under this Section 4.2 to the extent


 
 
10
 




--------------------------------------------------------------------------------

 




that (i) CSRA took such action or entered into such agreement in reliance upon
any representation, warranty or covenant made by CSC in the representation
letter CSC furnished to Skadden, Arps, Slate, Meagher & Flom LLP in connection
with the Opinion and CSC breached such representation, warranty or covenant or
(ii) the indemnification claim arises from any breached representation, warranty
or covenant made by CSRA in its representation letter provided in connection
with the Opinion to the extent such representation, warranty or covenant creates
a restriction more onerous than the restrictions described in Section 4.1.
Subject to the foregoing proviso, the Non-Breaching Party and any of its
Affiliates shall be indemnified and held harmless under this Section 4.2 without
regard to whether an opinion or ruling pertaining to the action pursuant to
Section 4.1 was obtained, and without regard to whether the Non-Breaching Party
gave its consent to such action pursuant to Section 4.1 or otherwise.
4.3
Procedural Matters

(a)
Notice. If either CSRA or CSC receives any written notice of deficiency, claim
or adjustment or any other written communication from a Taxing Authority that
may result in an Indemnified Liability, the Party receiving such notice or
communication shall promptly give written notice thereof to the other Party;
provided that any delay in such notification shall not relieve the indemnifying
Party of any liability to the other Party hereunder except to the extent the
indemnifying Party is materially and adversely prejudiced by such delay. CSC
undertakes and agrees that from and after such time as CSC obtains knowledge
that any representative of a Taxing Authority has begun to investigate or
inquire into the Separation (whether or not such investigation or inquiry is a
formal or informal investigation or inquiry), CSC shall (i) notify CSRA thereof;
provided that any delay by CSC in so notifying CSRA shall not relieve CSRA of
any liability to CSC hereunder except to the extent CSRA is materially and
adversely prejudiced by such delay, (ii) consult with CSRA from time to time as
to the conduct of such investigation or inquiry, (iii) provide CSRA with copies
of all correspondence between CSC or its representatives and such Taxing
Authority or any representative thereof pertaining to such investigation or
inquiry, and (iv) cooperate with CSRA to permit a representative (reasonably
satisfactory to CSC) of CSRA to be present at, and participate in (but not
control), all meetings with such Taxing Authority or any representative thereof
pertaining to such investigation or inquiry; provided that any costs relating to
CSRA’s representation at such meetings shall be borne by CSRA.

(b)
Tax Proceedings Controlled by CSC. Subject to Section 4.3(d), with respect to
any Proceeding that may result in an Indemnified Liability with respect to which
CSRA would be entitled to indemnification from CSC, CSC shall be entitled to
control the defense of such Proceeding at its own expense; provided that
(i) CSRA shall be entitled to participate in (but not control) such Proceeding
at its own cost and expense and (ii) CSC shall not settle such Proceeding
without the prior written consent of CSRA (not to be unreasonably withheld,
conditioned or delayed).

(c)
Tax Proceedings Controlled by CSRA. Subject to Section 4.3(d), with respect to
any Proceeding that may result in an Indemnified Liability with respect to which
CSC would be entitled to indemnification from CSRA, CSRA shall be entitled to
control the defense or settlement of such Proceeding at its own expense;
provided that CSRA shall not settle such Proceeding without the prior written
consent of CSC (not to be unreasonably withheld, conditioned or delayed). CSRA
undertakes and agrees to (i) consult with CSC from time to time as to the
conduct of any such Proceeding over which it exercises control, (ii) provide CSC
with copies of all correspondence between CSRA or its representatives and such
Taxing Authority or any representative thereof pertaining to such Proceeding,
and (iii) cooperate with CSC to permit a representative (reasonably satisfactory
to CSRA) of CSC to be present at, and participate in (but not control), all
meetings


 
 
11
 




--------------------------------------------------------------------------------

 




with such Taxing Authority or any representative thereof pertaining to such
Proceeding; provided that any costs relating to CSC’s representation at such
meetings shall be borne by CSC.
(d)
Shared Costs. Notwithstanding anything in Section 3.4, Section 4.3(b) or Section
4.3(c) to the contrary, all external out-of-pocket costs and expenses that are
incurred by the Party controlling a Proceeding pursuant to which a Party not
controlling such Proceeding could reasonably be expected to have an
indemnification obligation for an adjustment to Tax shall be shared by the
Parties according to each Party’s relative share of the potential Tax liability
with respect to the Proceeding as determined under this Agreement; provided
that, if at any time a Party's relative share of the potential Tax liability
from a Proceeding is reasonably determined by the Party controlling such
Proceeding to have shifted during the course of such Proceeding, such external
out-of-pocket costs and expenses incurred after such shift shall be shared by
the Parties according to each Party’s new relative share of the potential Tax
liability.

(e)
Time and Manner of Payment. Unless otherwise agreed in writing, CSC or CSRA, as
the case may be, shall pay to the other Party the amount with respect to an
Indemnified Liability determined pursuant to a Final Determination (less any
amount paid directly by the indemnifying Party to the Taxing Authority) at least
two (2) Business Days prior to the date payment of the Indemnified Liability is
required to be made to the Taxing Authority. Such payment shall be paid by wire
transfer of immediately available funds to an account designated by the
indemnified Party by written notice to the indemnifying Party prior to the due
date of such payment.

(f)
Refund of Amounts. Should a Party or any of its Affiliates receive a refund in
respect of an Indemnified Liability or other Taxes for which the other Party was
responsible under this Agreement, or should any such amounts that would
otherwise be refundable to such Party or any of its Affiliates be applied or
credited by the Taxing Authority to obligations of such Party or any of its
Affiliates unrelated to an Indemnified Liability, then such Party shall,
promptly following receipt (or notification of credit), remit such refund or an
amount equal to such credit (including any statutory interest that is included
in such refund or credited amount) to the other Party.

(g)
Cooperation. Subject to the provisions of Section 3.6, CSC and CSRA shall
reasonably cooperate with one another in a timely manner in any Proceeding
involving any matter that may result in an Indemnified Liability. CSC and CSRA
agree that such cooperation shall include, without limitation, making available
to the other Party, during normal business hours, all books, records and
information, officers and employees (without substantial interruption of
employment) necessary or useful in connection with any such judicial or
administrative Proceeding. The Party requesting or otherwise entitled to any
books, records, information, officers or employees pursuant to this Section
4.3(g) shall bear all reasonable out-of-pocket costs and expenses (except
reimbursement of salaries, employee benefits and general overhead) incurred in
connection with providing such books, records, information, officers or
employees.

(h)
Rulings. CSC shall provide CSRA a copy of and an opportunity to comment upon any
ruling sought from the IRS with respect to the Separation and no ruling request
shall be made without CSRA’s consent if such ruling would materially expand
CSRA’s indemnification obligations under Section 4.2.

4.4
Protective Section 336(e) ElectionsCSC and CSRA shall make a protective election
under Section 336(e) (and any similar election under state or local law) with
respect to the Distribution in accordance with Treas. Reg. Section 1.336(e)-2(h)
and (j) (and any applicable provisions under state and local law) and shall
cooperate in the timely completion and/or filings of such elections and any
related filings or procedures.


 
 
12
 




--------------------------------------------------------------------------------

 




This is intended to constitute a binding, written agreement to make an election
under Section 336(e) with respect to the Distribution. In connection with such
election, CSC shall make an election under Treas. Reg. Section
1.1502-13(f)(5)(ii) with respect to the Distribution.
5.
MISCELLANEOUS

5.1
NoticesAll notices, requests, claims, demands and other communications under
this Agreement shall be made and delivered in conformity with Section 11.6 of
the Master Separation and Distribution Agreement.

5.2
Amendment and WaiverThis Agreement may be terminated, modified or amended at any
time by an agreement in writing signed by CSC and CSRA. In the event of such
termination prior to the Effective Time, no Party shall have any liability of
any kind to the other Party or any other Person. No failure to exercise and no
delay in exercising, on the part of any Party, any right, remedy, power or
privilege hereunder shall operate as a waiver hereof or thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
thereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.

5.3
Entire AgreementThis Agreement shall constitute the entire agreement between the
Parties with respect to the subject matter hereof and shall supersede all
previous negotiations, commitments, course of dealings and writings with respect
to such subject matter. To the extent any provision of this Agreement conflicts
with the provisions of the Master Separation and Distribution Agreement (other
than Sections 11.10 and 11.16(b) thereof), the provisions of this Agreement
shall be deemed to control with respect to the subject matter hereof.

5.4
Assignment; Successors and AssignsThis Agreement shall not be assignable, in
whole or in part, directly or indirectly, by any Party hereto without the prior
written consent of the other Party (not to be unreasonably withheld or delayed),
and any attempt to assign any rights or obligations arising under this Agreement
without such consent shall be void. Notwithstanding the foregoing, this
Agreement shall be assignable in whole in connection with a merger or
consolidation or the sale of all or substantially all the assets of a party
hereto so long as the resulting, surviving or transferee entity assumes all the
obligations of the relevant party hereto by operation of law or pursuant to an
agreement in form and substance reasonably satisfactory to the other parties to
this Agreement. No assignment permitted by this Section 5.4 shall release the
assigning Party from liability for the full performance of its obligations under
this Agreement. The provisions of this Agreement and the obligations and rights
hereunder shall be binding upon, inure to the benefit of and be enforceable by
(and against) the Parties and their respective successors and permitted
transferees and assigns

5.5
SeverabilityIn the event any one or more of the provisions contained in this
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby. The Parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions, the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

5.6
Governing Law; JurisdictionThis Agreement (and any claims or disputes arising
out of or related thereto or to the transactions contemplated thereby or to the
inducement of any Party to enter therein, whether for breach of contract,
tortious conduct or otherwise and whether predicated on common law, statute or
otherwise) shall in all respects be governed by and construed in accordance with
the Laws of the State of


 
 
13
 




--------------------------------------------------------------------------------

 




New York, including all matters of construction, validity and performance, in
each case without reference to any choice-of-law or conflict of law principles
that might lead to the application of the laws of any other jurisdiction.
Subject to the provisions of Article IX of the Master Separation and
Distribution Agreement, each of the Parties irrevocably submits to the exclusive
jurisdiction of (a) the Fairfax County Circuit Court and any appeals courts
thereof or (b) the United States District Court for the Eastern District of
Virginia and any appeals courts thereof (the courts referred to in clauses (a)
and (b), the “Virginia Courts”), for the purposes of any suit, action or other
proceeding to compel arbitration or for provisional relief in aid of arbitration
in accordance with Article IX of the Master Separation and Distribution
Agreement or to prevent irreparable harm, and to the non-exclusive jurisdiction
of the Virginia Courts for the enforcement of any award issued thereunder. Each
of the Parties further agrees that service of any process, summons, notice or
document by U.S. registered mail to such Party’s respective address set forth in
Section 11.6 of the Master Separation and Distribution Agreement shall be
effective service of process for any action, suit or proceeding in the Virginia
Courts with respect to any matters to which it has submitted to jurisdiction in
this Section 5.6. Each of the Parties irrevocably and unconditionally waives any
objection to the laying of venue of any action, suit or proceeding arising out
of this Agreement or the transactions contemplated hereby in the Virginia
Courts, and hereby further irrevocably and unconditionally waives and agrees not
to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.
5.7
Waiver of Jury TrialEACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH
RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH OF THE PARTIES HEREBY (a) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 5.7.

5.8
CounterpartsThis Agreement may be executed in more than one counterpart, all of
which shall be considered one and the same agreement, and shall become effective
when one or more such counterparts have been signed by each of the Parties and
delivered to each of the Parties.

5.9
Third Party BeneficiariesThis Agreement is solely for the benefit of the Parties
and should not be deemed to confer upon third parties (other than indemnified
third parties) any remedy, claim, liability, reimbursement, claim of action or
other right in excess of those existing without reference to this Agreement.

5.10
Force MajeureNo Party (or any Person acting on its behalf) shall have any
liability or responsibility for failure to fulfill any obligation (other than a
payment obligation) under this Agreement, so long as and to the extent to which
the fulfillment of such obligation is prevented, frustrated, hindered or delayed
as a consequence of circumstances of Force Majeure. A Party claiming the benefit
of this provision shall, as soon as reasonably practicable after the occurrence
of any such event (a) notify the other applicable Parties of the nature and
extent of any such Force Majeure condition and (b) use due diligence to remove
any such causes and resume performance under this Agreement as soon as feasible.


 
 
14
 




--------------------------------------------------------------------------------

 




5.11
Double RecoveryNothing in this Agreement is intended to confer to or impose upon
any Party a duplicative right, entitlement, obligation or recovery with respect
to any matter arising out of the same facts and circumstances.

5.12
Title and HeadingsTitles and headings to sections herein are inserted for the
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.

5.13
Survival

Except as otherwise contemplated by this Agreement, the covenants and agreements
contained herein to be performed following the Distribution shall survive the
Effective Time in accordance with their respective terms.
5.14
Construction

The Parties have participated jointly in the negotiation and drafting of this
Agreement. This Agreement shall be construed without regard to any presumption
or rule requiring construction or interpretation against the party drafting or
causing any instrument to be drafted.
[Signature Page Follows]



 
 
15
 




--------------------------------------------------------------------------------

 




SIGNATORY
IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.


COMPUTER SCIENCES CORPORATION
By:     /s/ Paul Saleh    
Name:     Paul Saleh
Title:     Chief Financial Officer
CSRA INC.
By:     /s/ Kevin M. Libby    
Name:     Kevin M. Libby    
Title:     Assistant Treasurer



Signature Page to Tax Matters Agreement